                           Case 6:20-bk-04605-LVV            Doc 8   Filed 08/18/20     Page 1 of 2
[Dntcdfnc] [District Notice Deficient Filing New Case]



                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                          ORLANDO DIVISION
                                                          www.flmb.uscourts.gov



In re:                                                                        Case No. 6:20−bk−04605−LVV
                                                                              Chapter 11
T & C Downtown Development, LLC
dba District 534 From Scratch Kitchen
dba 534 Scratch Kitchen



________Debtor*________/



                AMENDED NOTICE OF INCOMPLETE AND/OR DEFICIENT FILING
     AND OPPORTUNITY TO CURE DEFICIENCIES AMENDED TO INCLUDE MISSING STATEMENT OF
                                      OWNERSHIP

    On August 16, 2020 the above named Debtor filed a Voluntary Petition under Chapter 11 of the Bankruptcy Code.
The clerk has noted deficiencies to the petition, schedules and/or other filed papers of this Debtor. The Debtor is
provided an opportunity to cure the deficiencies within the time set forth herein. All deadlines run from the original
petition file date unless otherwise noted. This case may be dismissed without further notice or hearing if the Debtor
fails to timely correct the noted deficiency.

   Due to the impact of the Coronavirus, at this time the filing windows at the Courthouses are CLOSED. Debtors
who are not represented by an attorney shall cure deficiencies by filing the required papers with the Court by email,
facsimile ("fax"), U.S. Mail, or other delivery. Debtors are strongly encouraged to file by email as there may be
delays in the Court's processing of papers received by fax, U.S. Mail, or other delivery.

Debtors may file papers in Orlando cases at the following addresses. If papers are filed by email or fax, Debtor must
also mail the papers to the Courthouse.

flmb−intake−orlando@flmb.uscourts.gov
(Fax) 904−301−6494
U.S. Bankruptcy Court
300 North Hogan Street
Suite 3−150
Jacksonville, FL 32202

           Schedules A−B,D−H and a fully completed Summary of Your Assets and Liabilities (forms 106 for
           individuals or 206 for non−individuals) were not filed. Pursuant to Fed. R. Bankr. P. 1007(b) and (c),
           the Debtor is directed to file the missing items with proper declaration of the Debtor no later than 14
           days from the date the petition was filed.

           A link to updated forms is available on the Court's website at: http://www.flmb.uscourts.gov/forms/.

           If additional creditors not initially provided with the Petition are added on the Schedules, the Debtor
           is directed to include $31.00 amendment fee and provide proof of service of the Notice of Chapter 11
           Bankruptcy Case to each additional creditor. For Chapter 13 cases, a copy of the filed Chapter 13
           plan must also be served on the additional creditors.


           The Statement of Financial Affairs was not filed. The Debtor is directed to file a signed Statement of
           Financial Affairs using the form B107 for an individual or B207 for non−individuals within 14 days
           from the date the case was filed.
            Case 6:20-bk-04605-LVV              Doc 8     Filed 08/18/20        Page 2 of 2


A Corporate Ownership Statement was not filed pursuant to Fed. R. Bankr. P. 1007(a)(1) and Fed. R.
Bankr. P. 7007.1 or was filed without an original signature or proper electronic signature in
compliance with Fed. R. Bankr. P. 9011(a) and/or Local Rule 9011−4. The Debtor is directed to file a
signed Corporate Ownership Statement within 14 days.

The attorney for Debtor did not file an Attorney's Disclosure of Compensation required by 11 U.S.C.
§ 329 and Fed. R. Bankr. P. 2016(b). The attorney for the Debtor is directed to file an Attorney's
Disclosure of Compensation (Form B2030) within 14 days from the date the petition was filed.
Failure of attorney for the Debtor to cure this deficiency may result in sanctions or the issuance of a
show cause order.

The Case Management Summary has not been filed or was filed without an original signature or
proper electronic signature in compliance with Fed. R. Bankr. P. 9011(a) and/or Local Rule 9011−4.
Pursuant to Local Rule 2081−1(b), the chapter 11 Debtor is directed to file a signed Case
Management Summary within the earlier of three business days following the petition date or the
date the Debtor−in−Possession filed a motion requesting affirmative relief.

Pursuant to 11 U.S.C. 1116(1), the following documents are required and have not been filed: the
most recent balance sheet, statement of operations, cash−flow statement and/or Federal income tax
return or a statement made under penalty of perjury that no balance sheet, statement of operations or
cash−flow statement has been prepared and no Federal tax return has been filed. The Debtor is
directed to file these documents within seven days from the date the petition was filed.

The Debtor shall pay unpaid filing fees in the amount of N/A within seven days from the date of
service of this notice. Payment shall be made by cashier’s check or money order payable to Clerk,
U.S. Bankruptcy Court at the address indicated below.



                                        FOR THE COURT
 Dated: August 18, 2020                 Sheryl L. Loesch , Clerk of Court
                                        George C. Young Federal Courthouse
                                        400 West Washington Street
                                        Suite 5100
                                        Orlando, FL 32801


The Clerk's office is directed to serve a copy of this notice on interested parties.

*All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
individuals.
